Citation Nr: 9914970	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  97-18 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for residuals of a left 
shoulder injury.

2. Entitlement to service connection for pulmonary 
tuberculosis.

3. Entitlement to service connection for essential tremors of 
the head and hand and/or peripheral neuropathy to include 
Parkinsonism.

4. Entitlement to service connection for deep vein 
thrombosis.

5. Entitlement to service connection for skin cancer.

6. Entitlement to service connection for renal dysfunction.

7. Entitlement to an increased disability evaluation for 
arteriosclerotic heart disease with hypertension, status 
post coronary artery bypass graft, currently evaluated as 
60 percent disabling.

8. Entitlement to an increased disability evaluation for 
degenerative joint disease and degenerative disc disease 
of the lumbar spine, currently evaluated as 40 percent 
disabling.

9. Entitlement to an increased disability evaluation for 
recurrent dislocation of the right shoulder, currently 
evaluated as 30 percent disabling.

10. Entitlement to an increased 
disability evaluation for traumatic arthritis, C5-C6, 
currently evaluated as 20 percent disabling.

11. Entitlement to an increased 
disability evaluation for diabetes mellitus, currently 
evaluated as 20 percent disabling.

12. Entitlement to an increased 
disability evaluation for seborrheic dermatitis, currently 
evaluated as 10 percent disabling.

13. Entitlement to an increased 
disability evaluation for prostatitis, currently evaluated 
as 20 percent disabling.

14. Entitlement to an increased 
disability evaluation for arthritic changes of both knees, 
currently evaluated as 20 percent disabling, to include 
consideration of separate evaluations for each knee.

15. Entitlement to an increased 
(compensable) disability evaluation for iritis.

16. Entitlement to an increased 
(compensable) disability evaluation for bilateral hearing 
loss.

17. Whether there was clear and 
unmistakable error in the May 1st, 1985 rating decision.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from August 1955 to April 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decisions by the New Orleans, 
Louisiana, Department of Veterans Affairs (VA) Regional 
Office (RO).


REMAND

Review of the record reveals that the appellant has requested 
a hearing before the Board.  In May 1999, in correspondence 
received pursuant to the Board's inquiry, the appellant 
responded that he desired a video-conference hearing before a 
Member of the Board.


In view of the appellant's request this case is REMANDED for 
the following action:

1.  The appellant and his representative 
should be provided an opportunity to 
submit additional evidence and/or 
argument in support of the claims on 
appeal.

2.  The RO should schedule the appellant 
for a video-conference hearing before a 
Member of the Board at the regional 
office.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


